                 Case 2:20-bk-51518       Doc 11-1 Filed 03/24/20 Entered 03/24/20 14:53:28              Desc
Label Matrix for local noticing              AceCreditor
                                                 Cash    Matrix Page 1 of 3     Aes/frn Slt
0648-2                                       327 w 4th Street                         Pob 61047
Case 2:20-bk-51518                           Hutchinson, KS 67501-4842                Harrisburg, PA 17106-1047
Southern District of Ohio
Columbus
Tue Mar 24 14:44:37 EDT 2020
Aes/njhighed                                 Aes/pheaa                                Aes/pnc Bank
Pob 61047                                    Pob 61047                                Pob 61047
Harrisburg, PA 17106-1047                    Harrisburg, PA 17106-1047                Harrisburg, PA 17106-1047



Amer Fst Fin                                 American First Finance                   Amsher Collection Serv
7330 W. 33rd Street                          P O Box 25101                            4524 Southlake Parkway
Wichita, KS 67205-9369                       2550 Cerrillos Road                      Hoover, AL 35244-3270
                                             Santa Fe, NM 87505-3260


Arnold Scott Harris PC, Bankruptcy Dept      Asset Acceptance LLC, Bankruptcy Dept.   Asst US Trustee (Col)
Chicago, IL 60604                            6330 Gulfton                             Office of the US Trustee
                                             Houston, TX 77081-1108                   170 North High Street
                                                                                      Suite 200
                                                                                      Columbus, OH 43215-2417

Bankruptcy Dept                              Bob Lane                                 CBE Group, Brankruptcy Dept.
1700 Kiefer Drive, Suite 1                   2700 Ogden Avenue                        131 Tower, Park Dr., Ste 900
Zion, IL 60099-5105                          Downers Grove, IL 60515-1703             Waterloo, IA 50701-9589



Capital Recovery Systems                     Cash Net USA                             Cedar Financial
750 Cross Pointe Rd Ste S                    200 W. Jackson Suite 1400                5230 Las Virgenes Road, Suite 210
Columbus, OH 43230-6693                      Chicago, IL 60606-6929                   Calabasas, CA 91302-3465



Check N Go                                   City of Chicago Bureau of Parking        Clerk, First Mun Div, Bankruptcy Dept.
Bankruptcy Dept.                             Bankruptcy Dept/City Clerk               661 Glenn Ave
1208 E. McGalliard Road                      121 N. LaSalle Street                    Wheeling, IL 60090-6017
Muncie, IN 47303-2272                        Chicago, IL 60602-1242


Convergent Outsourcing                       (p)CREDIT ACCEPTANCE CORPORATION         Credit Protection Association, LP
800 SW 39th St                               25505 WEST 12 MILE ROAD                  P O Box 802068
Renton, WA 98057-4927                        SOUTHFIELD MI 48034-8316                 Dallas, TX 75380-2068



DeVry University                             DeVry, Inc.                              Dupage County Courthouse
1200 E Diehl Rd                              Bankruptcy Dept.                         505 N. County Farm Road
Naperville, IL 60563-9347                    One Tower Lane, Suite 1000               Wheaton, IL 60187-2518
                                             Oakbrook Terrace, IL 60181-4624


Edfinancial/ed America                       Elmhurst Emergency Medicine              Elmhurst Memorial Hospital
120 N Seven Oaks Drive                       Bankruptcy Dept                          Bankruptcy Dept.
Knoxville, TN 37922-2359                     900 Oakmont Lane, Suite 200              200 Berteau
                                             Westmont, IL 60559-5574                  Elmhurst, IL 60126
                 Case 2:20-bk-51518     Doc 11-1 Filed 03/24/20 Entered 03/24/20 14:53:28 Desc
Enhanced Recovery Company                  FedCreditor
                                               Loan Serv Matrix Page 2 of 3   First Cash Advance
8014 Bayberry Road                         Pob 60610                               Bankruptcy Dept.
Jacksonville, FL 32256-7412                Harrisburg, PA 17106-0610               1916 E. 95th
                                                                                   Chicago, IL 60617-4787


General Revenue Corp                       IC Systems                              IRS
4660 Duke Dr Ste 300                       P.O.Box 64378                           PO Box 7346
Mason, OH 45040-8466                       Saint Paul, MN 55164-0378               Philadelphia, PA 19101-7346



Illinois Department of Revenue             Illinois State Toll Highway Authority   Carl Wilde Mackey Jr.
Springfield, IL 62719-0001                 2700 Ogden Ave                          PO Box 1917
                                           Downers Grove, IL 60515-1703            Gambier, OH 43022-1917



Midland Funding, LLC Bankruptcy Dept.      National Credit Adjusters               (p)NATIONAL CREDIT SYSTEMS
8875 Aero Drive, # 200                     327 W. 4th Ave.                         ATTN MELANIE MAYFIELD
San Diego, CA 92123-2255                   Hutchinson, KS 67501-4842               3750 NATURALLY FRESH BLVD
                                                                                   ATLANTA GA 30349-2964


PDL Recovery Services                      Frank M Pees                            People’s Gas
7804 Fairwood Road                         130 East Wilson Bridge Road             P O Box 2968
Charlotte, NC 28226                        Suite 200                               Milwaukee, WI 53201-2968
                                           Worthington, OH 43085-2391


RJM Acquisition Funding LLC                Sam Houston State University            Santander Consumer USA
575 Underhill Boulevard                    1905 University Avenue                  PO BOX 961245
Suite 224                                  Huntsville, TX 77340                    Fort Worth, TX 76161-0244
Syosset, NY 11791-3416


(p)SPRINT NEXTEL CORRESPONDENCE            Sterling Credit Corp                    Swedish Covenant Hospital
ATTN BANKRUPTCY DEPT                       P O Box 675                             Bankruptcy Dept.
PO BOX 7949                                Spring House, PA 19477-0675             7426 Solution Center
OVERLAND PARK KS 66207-0949                                                        Chicago, IL 60677-7004


System Credit/Bankruptcy Dept.             (p)T MOBILE                             TRV Family Medicine
3 Lincoln Center, 4th Floor                C O AMERICAN INFOSOURCE LP              2740 W. Foster
Oak Brook, IL 60523                        4515 N SANTA FE AVE                     Chicago, IL 60625-3500
                                           OKLAHOMA CITY OK 73118-7901


Take Care Health                           Target National Bank                    Tawne D. Blackful
4165 30th Avenue South                     3701 Wayzata Blvd                       12840 S. Kirkwood Road, #214
Fargo, ND 58104-8419                       Minneapolis, MN 55416-3440              Stafford, TX 77477-3829



Univ Of Pa                                 University of North Texas               University of Pennsylvania
3451 Walnut Street                         1147 Union Circle                       100 Franklin Building
Philadelphia, PA 19104-6205                Denton, TX 76203                        Philadelphia, PA 19104
                 Case 2:20-bk-51518             Doc 11-1 Filed 03/24/20 Entered 03/24/20 14:53:28 Desc
Waldent University                                 Wells Fargo Bank
                                                      Creditor   Matrix Page 3 of 3   Williams and Fudge
5230 Las Virgenes Rd                                 Bankruptcy Dept.                                     300 Chatham Avenue
Calabasas, CA 91302-3448                             P O Box 30086                                        Rock Hill, SC 29730-4986
                                                     Los Angeles, CA 90030-0086


Clay L Woods
West Law Offices
195 E. Central Ave.
Springboro, OH 45066-1343




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Credit Acceptance Corporation                        National Credit Systems                              Sprint
25505 W. 12 mile Rd.                                 3750 Naturally Fresh Blvd                            Bankruptcy Dept.
Southfield, MI 48034                                 Atlanta, GA 30349-2964                               P O Box 7949
                                                                                                          Overland Park, KS 66207


T Mobile
PO Box 742596
Cincinnati, OH 45274




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Aes/pnc Natl City                                 End of Label Matrix
                                                     Mailable recipients    63
                                                     Bypassed recipients     1
                                                     Total                  64
